—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered March 17, 1993, which, in an action seeking damages for age discrimination, granted defendant’s motion for summary judgment, unanimously affirmed, with costs.
We agree with the IAS Court that the evidence adduced by defendant in support of its motion for summary judgment, especially plaintiff’s admission that defendant, prior to plaintiff’s well-publicized comments about black athletes, was planning to renew plaintiff’s employment for the upcoming season, was sufficient to demonstrate, prima facie, a legitimate, nondiscriminatory reason for plaintiff’s termination, and that plaintiff failed to adduce any evidence tending to show that such reason was pretextual, i.e., that the reason given was not the true reason and the decision to terminate would not have been made but for a discriminatory motive (see, lóele v Alden Press, 145 AD2d 29, 36). Nor would any such evidence be uncovered in disclosure from defendant’s decision-maker concerning his reasons for terminating plaintiff, given no dispute *253that defendant had been planning plaintiffs continued employment up until he made the offending comments (see, Jones v New York City Tr. Auth., 166 AD2d 293). Concur—Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.